
	
		II
		Calendar No. 362
		112th CONGRESS
		2d Session
		S. 2327
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Paul introduced the
			 following bill; which was read the first time
		
		
			April 23, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prohibit direct foreign assistance to the Government
		  of Egypt until the President makes certain certifications related to treatment
		  of nongovernmental organization workers, and for other
		  purposes.
	
	
		1.Prohibition on foreign
			 assistance to Egypt
			(a)ProhibitionNo amounts may be obligated or expended to
			 provide any direct United States assistance to the Government of Egypt unless
			 the President certifies to Congress that—
				(1)the Government of
			 Egypt is not holding, detaining, prosecuting, harassing, or preventing the exit
			 from Egypt of any person working for a nongovernmental organization supported
			 by the United States Government on the basis of the person's association with
			 or work for the nongovernmental organization;
				(2)the Government of
			 Egypt is not holding any property of a nongovernmental organization described
			 in paragraph (1) or of a person associated with such a nongovernmental
			 organization; and
				(3)the Government of
			 Egypt—
					(A)has dropped all
			 charges against the persons described in paragraph (1);
					(B)is no longer
			 seeking the arrest of such persons; and
					(C)is no longer
			 seeking the extradition of such persons to Egypt for trial.
					(b)Rescission of
			 funds
				(1)In
			 generalSubject to paragraph (2), of any amounts previously
			 appropriated for direct United States assistance to the Government of Egypt and
			 available for obligation as of the date of the enactment of this Act,
			 $5,000,000 is hereby rescinded.
				(2)CertificationIf
			 the President certifies to Congress the total amount of funds paid by the
			 United States Government, nongovernmental organizations supported by the United
			 States Government, and individuals working for such nongovernmental
			 organizations to obtain the release of persons working for nongovernmental
			 organizations detained by the Government of Egypt, the amount rescinded under
			 paragraph (1) shall instead be the amount so certified.
				(3)Insufficient
			 fundsIf the President certifies to Congress that the amount of
			 funds required to be rescinded under paragraph (1) or paragraph (2) is greater
			 than the amount of funds available to be rescinded, the President shall
			 withhold from future funding available for direct United States assistance to
			 the Government of Egypt an amount equal to the difference between the amount
			 required to be rescinded and the amount available to be rescinded and transfer
			 such amount to the Treasury of the United States to be used for deficit
			 reduction.
				
	
		April 23, 2012
		Read the second time and placed on the
		  calendar
	
